UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA F I L E D
LENA HARDAWAY, ) MAY 3 l 2017
) Clork. U.S. D|str|ct & Bankruptcy
Plaintiff, ) Courts for the D|str|ct of Co|umbla
)
v. ) Civil Case No.
) 1:14-cv-0405(RJL-DAR)
CROSS-STATE MOVING, et 31., )
)
Defendants. )

MEM NDUM oPINIoN
(May B, 2017) [Dkts. #57, #61]

On March 20, 2017, Magistrate Judge Deborah A. Robinson’s [61] Report and
Recommendation Was entered. The parties then had 14 days to file objections to the
recommendations made by the Magistrate Judge. Fed. R. Civ. P. 72(b)(2). To date, no
objections have been tiled. Upon careful consideration of the record in this case and of
Magistrate Judge Robinson’s Report and Recommendation, the Court ADOPTS and
ACCEPTS the Report and Recommendation in full.

Accordingly, the Court shall GRANT defendant’s [57] Motion to Dismiss. An

appropriate Order accompanies this Memorandum Opinion.

 

RICHAT{I$ J. LEON
United States District Judge